                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 JOHN E. CARTER,                                  )
                                                  )
        Petitioner,                               )
                                                  )
 v.                                               )    Case No. 3:90-cv-00780
                                                  )    Judge Trauger
 NEIL RONE, Warden,                               )
                                                  )
        Respondent.                               )


                               MEMORANDUM AND ORDER

       John E. Carter, the petitioner in this habeas corpus action, has filed a Notice of Appeal

from this court’s August 5, 2020 denial of his motion for relief from judgment under Federal Rule

of Civil Procedure 60(b)(6) (Doc. No. 118), in the wake of the court’s recent denial of his motion

for reconsideration of the August 5 order under Federal Rule of Civil Procedure 59(e). (Doc. No.

123.) The petitioner has also filed an application for leave to proceed as a pauper on appeal (Doc.

No. 126) and a motion, captioned for filing in the Sixth Circuit Court of Appeals, for

“reappointment of counsel.” (Doc. No. 127.)

       The court previously certified that any appeal from its August 5 order would not be taken

in good faith, and therefore could not be taken in forma pauperis under 28 U.S.C. § 1915(a)(3).

(Doc. No. 118 at 9.) The court also declined to grant a certificate of appealability from its August

5 order because reasonable jurists could not disagree with the court’s denial of the petitioner’s

Rule 60(b)(6) motion as untimely. (Doc. No. 123 at 5.) Accordingly, the petitioner’s application

for leave to proceed as a pauper on appeal (Doc. No. 126) is DENIED.




   Case 3:90-cv-00780 Document 129 Filed 03/19/21 Page 1 of 2 PageID #: 1051
          Within 30 days after service of this order, the petitioner must either pay the full $505

appellate filing fee into this Court, or file in the Sixth Circuit an application to proceed in forma

pauperis on appeal pursuant to Federal Rule of Appellate Procedure 24(a)(5). Failure to submit the

requisite filing fee or application within the time allotted may result in summary dismissal of the

appeal.

          For the petitioner’s use in completing any application under Rule 24(a)(5), which “must

include a copy of the affidavit filed in the district court and the district court’s statement of reasons

for its action,” the Clerk of Court is DIRECTED to include a copy of Doc. No. 126 with its mailing

of the petitioner’s service copy of this order.

          The Clerk is further DIRECTED to forward a copy of this Order to the Sixth Circuit Court

of Appeals, and to terminate Doc. No. 127 as a motion pending in this court.

          It is so ORDERED.



                                                  ____________________________________
                                                  Aleta A. Trauger
                                                  United States District Judge




                                                    2

   Case 3:90-cv-00780 Document 129 Filed 03/19/21 Page 2 of 2 PageID #: 1052
